878 F.2d 382
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tyrone Victor HARDIN, Plaintiff-Appellant,v.Dennis STRAUB, Defendant-Appellee.
No. 87-1538.
United States Court of Appeals, Sixth Circuit.
June 23, 1989.

Before WELLFORD, DAVID A. NELSON and BOGGS, Circuit Judges.

ORDER
JUDGMENT

1
ON REMAND FROM the Supreme Court of the United States of America.


2
UPON CONSIDERATION of the decision of that Court and reconsideration of the previous decision of this court, it is ordered and adjudged by this court that the judgment of the district court in this case be and the same hereby is REVERSED and the case is REMANDED for further proceedings.